Exhibit 10.1
(AMERICAN COMMERCIAL LINES LOGO) [c61142c6114201a.gif]
July 26, 2010
Bill Braman
1701 E. Market Street
Jeffersonville, IN 47130
Dear Bill:
We are pleased to offer to you a promotion to the position of Senior Vice
President & Chief Operating Officer — Transportation Services, reporting to Mike
Ryan, President and CEO. Below is an outline of the compensation and benefits
package that the Company is offering for your consideration:
Position: Senior Vice President & Chief Operating Officer — Transportation
Services
Departmental Responsibilities: You will be responsible for the transportation
operations business. Specially, you will have responsibility for the Operations,
Safety, Vessel Training, Logistic Services, Maintenance and other duties as
assigned.
Salary Grade / Base Annual Salary: Grade 18/ $250,000. Your salary will be paid
on a semi-monthly basis, in accordance with ACL’s payroll practice and
procedures for salaried employees. Your salary will be subject to change from
time to time based upon your job performance.
Reimbursement of Relocation Fees. You will have the opportunity to utilize ACL’s
Relocation Policy, ACL shall reimburse you for the customary and reasonable
relocation expenses that you and your family incur in moving your residence to
the Jeffersonville, Indiana area. The benefits of the plan expire on August 20,
2010.
Vacation. You are eligible to earn up to four (4) weeks of vacation each
calendar year. Vacation accrual and scheduling are subject to ACL’s salaried
vacation policy.
Annual Incentive Plan Eligibility: You will be eligible to receive an annual
target bonus of 65% of your base annual earnings based on achievement of ACL
performance targets established by the Compensation Committee of the Board of
Directors. AIP bonus eligibility is determined by achievement of overall company
financial performance targets, departmental goals and objectives and individual
performance measures which may be established by ACL from time to time. All AIP
bonus payments are subject to approval by the Compensation Committee of the
Board of Directors. Any AIP bonus payments will be calculated and disbursed
following the release of the Company’s audited financial results for the given
calendar year (generally occurring each February). The AIP awarded for 2010
performance in the first quarter of 2011 will be prorated based upon your time
as Vice President & General Manager — Transportation Services (50%) AIP

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
target and previous salary and Senior Vice President & Chief Operating Officer —
Transportation Services (65%) AIP target and new salary.
Long-Term Incentive Eligibility: Based on ACL’s current compensation structure,
your target LTI opportunity is equal to approximately 100% of annual base
salary. The compensation structure is subject to change at any time. All LTI
equity grants are subject to the terms of ACL’s stock ownership plan(s), must be
approved by the Board of Directors, and are generally issued during the first
calendar quarter of each year. Components of the equity grants may include stock
options, restricted stock units and performance restricted units. You will be
eligible to participate in the LTI plan as a Grade 18 beginning with the next
grant.
Employee Benefits: As a salaried employee you are eligible to participate in
Company-sponsored employee benefit programs that include, but are not limited
to, ACL’s group medical, dental, vision, short-term and long-term disability,
life insurance and retirement savings plans. Details of the benefit programs are
contained in plan documents and summary plan descriptions that are provided to
you from time to time.
Post -Employment Screening: ACL has the right to conduct a post employment
background check to determine the accuracy of the information provided in your
employment application and to determine your fitness for duty with respect to
any position within ACL. Additionally, ACL has the right to terminate your
employment at any time if it discovers that you have provided incomplete, untrue
or misleading answers in your employment application or on any other employment
related documents or forms at any time during your employment.
Severance: ACL will provide (12) twelve months severance (of base salary), paid
semi-monthly less applicable federal and state withholdings, if your employment
is involuntarily terminated without cause. No severance pay will be granted for
separations that are the result of voluntary termination, discharge for
performance, death, retirement or permanent disability. All payments provided to
you under this section are contingent on your executing, and not revoking, ACL’s
form of general release and waiver, within 30 days of the date of your
termination of employment.
Starting Date: Based on our previous discussions, your promotion to Senior Vice
President & Chief Operating Officer — Transportation Services with ACL would
begin on July 26, 2010.
The foregoing summarizes the terms and conditions applicable to the promotion
being offered to you. You will continue, of course, to be subject to all
policies and procedures of ACL. This letter is provided for informational
purposes only and does not constitute an agreement or contract.
Bill, we are very excited about offering you this promotional opportunity at
ACL. We believe your experiences and hands on leadership style have and will
continue to lead us toward success. Congratulations on your promotion and I look
forward to seeing continued improvement in our Transportation Services business.
Should you have any questions, please do not hesitate to contact Rich Spriggle,
our Senior Vice President of Human Resources or me. Please indicate your
acceptance by signing in the space provided below and returning to me.

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
Regards,
Mike Ryan
President & Chief Executive Officer
By signing below, I agree to accept the above referenced promotion with ACL
under the terms outlined herein. I acknowledge and agree that my employment with
ACL does not breach any agreements with any other employer and I further agree
to maintain the secrecy of, and not to use in any way, any confidential or
proprietary information or trade secrets belonging to any other employer in the
performance of my duties for ACL. I understand and agree that this letter is
provided for information purposes only and does not guarantee employment for any
definite duration. I understand that I shall have the right to terminate my
employment with ACL at any time for any reason by providing ACL with reasonable
notice and the Company shall have the same right to discontinue my employment at
any time for any reason.

         
/s/ William A Braman
  7/26/2010          
[Name]
  Date    

 